Name: Council Regulation (EC) no 456/95 of 20 February 1995 amending Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece as regards the duration of their application
 Type: Regulation
 Subject Matter: Europe;  plant product;  political geography;  trade policy;  organisation of transport
 Date Published: nan

 2. 3. 95 I EN 1 Official Journal of the European Communities No L 47/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 456/95 of 20 February 1995 amending Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece as regards the duration of their application THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas Regulation (EEC) No 3438/92 (3), lays down special measures for the transport of certain fresh fruit and vegetables originating in Greece and dispatched in the period 1992 to 1994 to Member States other than Italy, Spain and Portugal ; Whereas, since the conflict in the territories of the former Yugoslavia continues, these measures, covering temporary assistance to the operators involved in avoiding these territories, should be extended for a maximum of one year, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 3438/92, the phrase 'in 1992, 1993 and 1994' is hereby replaced by 'in 1992, 1993, 1994 and 1995'. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1995. For the Council The PrÃ ©sident J. PUECH (') OJ No C 365, 21 . 12 . 1994, p. 13. (2) Opinion delivered on 17 February 1995 (not yet published in the Official Journal). (3) OJ No L 350, 1.12. 1992, p. 1 . Regulation as last amended by Regulation (EC) No 1016/94 (OJ No L 112, 3 . 5. 1994, p. 1 ).